Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on December 3, 2020 is acknowledged. Applicant has cancelled unelected claims 14-23.

Claim Objections
Claim 3 is objected to because of the following informalities:  Clam 3 recites “preferably” which should be removed as the term “or” is sufficient to indicate the 20 to 80 degrees C is an alternate embodiment. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation solvent in line 2, and the claim also recites preferably and lists a laundry list of glycol ether solvent, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "low"  and “outstanding” in claim 6 are relative terms which renders the claim indefinite.  The term "low" and “outstanding” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Any value can meet the limitation of low or outstanding as they have not been defined. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sipponen (WO 2016/116668).
Sipponen teaches oil-in-water dispersion and emulsions comprising coniferous resin acids that provide antimicrobial and anti-inflammatory properties (page 2, lines 15-36). Sipponen teaches these oil-in-water dispersions are stable, evenly dispersible and dilutable with aqueous medium (page 3, 32-34). Sipponen teaches first dissolving the resin acid in solvent such as alcohol, for example ethanol (page 5, lines 17-25). Sipponen teaches the water-in-oil dispersion is an emulsion comprising any suitable emulsifying agents such as polysorbates which are well known wetting agents (page 6, lines 1-10 and 16-20). Sipponen teaches the compositions can be used protective purposes in products, coatings and hygiene products (page 7, lines 9-15).  Sipponen teaches impregnating the emulsions into fibrous substrates such as bandages, dressings, tissue towels and tissue papers (page 9, lines 4-6,25-26; page 10, lines 23-24; page 11, lines 17-18).
Sipponen doesn’t teach all the claimed limitations in a single embodiment but the invention can be arrived at by selection from the teachings of Sipponen.
. 

Claims 6,10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sipponen (WO 2016/116668) in view of Sipponen (WO 2011/042613).
Sipponen ‘668 is relied upon as set forth above.
Sipponen ‘668 does not teach isopropanol, polyolefins, and compositions with at least 70-80% resin/rosin acids of which greater than 90% are free resin/rosin acids.
Sipponen ‘613 teaches that in producing antimicrobial dispersions for impregnation into fibrous materials, isopropanol is functionally equivalent to ethanol and other alcohol as a dissolution solvent for the coniferous acids (paragraph 0017-0021). Sipponen ‘613 teaches adding the coniferous acid to a concentration of 65% by weight (paragraph 0021). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Sipponen ‘668 by dissolving the coniferous resin in isopropanol as Sipponen ‘613 teaches isopropanol is functionally equivalent and effective at dissolving coniferous resin acids before they are applied to fibrous substrates to produce antimicrobial textiles. Substituting art recognized equivalent solvents known to be effective in dissolving coniferous resin acids is obvious. Regarding the concentration of the 70-80% of resin/rosin acids of which greater than 90% are free resin/rosin acids, it would be obvious to arrive at this range as SIpponen ‘613 teaches using concentrations of 65% which is sufficiently close to 70% and would be expected to produce similar results as the coniferous resin added is provide antimicrobial benefits to the fibers treated and adding a larger amount such as 70% would provide additional antimicrobial protection. Further having a greater proportion of the antimicrobial providing agent of the free/ resin, i.e. a more pure resin would be obvious to enhance the amount of active antimicrobial agent in the coniferous resin acids. Nothing unobvious is seen in using the most pure (closest to 100% free resin/rosin acid) at quantities of at least 70-80% as this would provide more antimicrobial protection to the fibers the composition is applied to. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.051.
. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sipponen (WO 2016/116668) in view of Andrews (US 2005/0084471).
Sipponen ‘668 is relied upon as set forth above.
Sipponen ‘668 does not teach amine oxides.
Andrews teaches that antimicrobial compositions for applications to fabrics (paragraph 0022) in the form of water in oil emulsions (paragraph 0048)  conventionally comprise surfactants and emulsifiers that help stabilize the emulsion. Andrews teaches that these surfactants can be selected from amine oxides (paragraph 0098, 0100) as cationic surfactants. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Sipponen ‘668 adding amine oxides as wetting agents as Andrews teaches amine oxides are effectively added as cationic surfactants to stabilize antimicrobial oil-in-water emulsions. 

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sipponen (WO 2016/116668) in view of Frankenbach (US 6,908,962).

Sipponen ‘668 does not teach ethoxylated aliphatic amines and pH regulators.
Frankenbach teaches that antimicrobial compositions (column 46, lines 35-65;  column 54-56) for applications to fabrics (column 70, lines 45-55; column 57, lines 1-5) in the form of water in oil emulsions (column 11, lines 30-40)  conventionally comprise buffering systems to maintain pH (column 7, lines 44-67), surfactants and emulsifiers that help stabilize the emulsion (column 11, lines 30-40. Frankenbach teaches that these surfactants can be selected from aliphatic amine ethoxylates with 2-45 ethoxy groups (column 13, line 40- column 14, line 49; paragraph 0098, 0100) as nonionic surfactants. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Sipponen ‘668 adding aliphatic amine ethoxylates with 2-15 moles ethoxy groups wetting agents as Frankenbach teaches these amine ethoxylates are effectively added as nonionic surfactants to stabilize antimicrobial oil-in-water emulsions. It would have been further obvious to add pH regulators as Frankenbach teaches the systems are added to help maintain the pH during the composition application and during use. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jim Seidlick can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINA S KHAN/Primary Examiner, Art Unit 1761